RESCRIPT
CARPENTER, J.
This is an action brought by Walter O. Thayer to recover for -injuries to his automobile while being driven by one McMahon, caused by a car owned by Otío H. Stohlberg, the defendant, and driven by his son.
The case was tried at Woonsocket on the 14th of January, 1927, and the jury returned a verdict for the plaintiff in the sum of $150.00. Thereupon the defendant filed a motion for a new trial, alleging the usual grounds:
1 That the verdict is against the evidence.
2 That the verdict is against the law.
3 That the verdict is against the law and the evidence and the weight thereof.
Said motion for a new trial was heard on the 5th of February, 1927.
It appeared from the evidence that the plaintiff’s car and the defendant’s car, one foggy, stormy night in April, 1925, collided while being driven along *125Arnold Street, in the City of Woon-socket, in opposite directions, both cars suffering some damage. The point of collision was on a bridge oyer railroad tracks, which bridge is the point of intersection of Arnold Street arid Railroad Street, so-called.
Por Plaintiff: P. J. McOsker.
Por Defendant: Hugo A. Clason.
The evidence presented was very conflicting. The plaintiff’s evidence tendered to show that the defendant turned his automobile out of the line of traffic and ran into the plaintiff’s car, and the defendant’s evidence tended to show that the plaintiff turned out of line of traffic and ran into the defendant’s car The evidence raised a simple issue of fact, which was decided by the jury in favor of the plaintiff.
The Court feels that the jury were justified in their decision and that there was ample evidence to sustain their verdict as to the liability of the parties. The amount of damage, however, is a great deal less than the damage proven, but it appeared from the argument upon the motion for a new trial that the plaintiff was satisfied with the amount given him by the verdict. Therefore, the Court feels that the verdict should be sustained. Substantial justice has been done.
Motion for a new trial denied.